t c summary opinion united_states tax_court jonita conner petitioner v commissioner of internal revenue respondent docket no 2054-06s filed date jonita conner pro_se michael a raiken and ann welhaf for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code in effect at relevant times this proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sent to petitioner on date the issue for decision is whether respondent abused his discretion in sustaining a proposed levy action against petitioner background petitioner resided in silver spring maryland when her petition was filed petitioner was a practicing physician at the time of trial petitioner filed late a federal_income_tax return and did not pay all the tax reported thereon respondent assessed the tax as well as related penalties and interest and issued petitioner a final notice_of_intent_to_levy and notice of your right to a hearing petitioner timely submitted a form request for a collection_due_process_hearing offering to pay dollar_figure a month toward her tax_liability petitioner’s case was assigned to a settlement officer who determined that petitioner had not filed her tax_return on date the settlement officer requested that petitioner submit a signed tax_return and a form 433-a respondent filed a motion for summary_judgment in date because we find there are genuine issues of material fact summary_judgment is inappropriate see 85_tc_527 we therefore shall deny respondent’s motion collection information statement for wage earners and self- employed individuals which asks the taxpayer to provide certain financial information the settlement officer indicated that if petitioner did not provide the tax_return and form 433-a by date respondent would sustain the proposed collection action the settlement officer did not receive the requested documents by that date on date respondent issued petitioner a notice_of_determination sustaining the proposed levy the notice states that petitioner failed to file the tax_return or submit the form 433-a it also states that the settlement officer verified that applicable legal and administrative requirements had been met on or about date petitioner sent a letter to the settlement officer in response to the notice_of_determination the letter states that petitioner mailed the tax_return and the financial information on date enclosed with the letter were a signed tax_return and a form 433-f collection information statement respondent had not previously received these documents from petitioner discussion sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after a notice_and_demand for payment is made sec_6331 provides that the levy may be made only if the secretary has given written notice to the taxpayer days before the levy sec_6330 requires the secretary to send a written notice to the taxpayer of the amount of the unpaid tax and of the taxpayer’s right to a sec_6330 hearing at least days before the levy is begun if a sec_6330 hearing is requested the hearing is to be conducted by the office of appeals and the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 c the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_2 both the form 433-a and the form 433-f require the taxpayer to provide financial information the form 433-f is a 1-page document that asks the taxpayer to list items such as monthly income and expenses the form 433-a in contrast is a 6-page document that requires the taxpayer inter alia to list income and expenses for a 3-month period attach copies of documents such as pay stubs bank statements and proof of current expenses and indicate whether the taxpayer has transferred assets out of his or her name for less than actual value c a the taxpayer also may raise challenges to the existence or amount of the underlying tax_liability at a hearing if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 122_tc_1 this court has jurisdiction under sec_6330 to review the commissioner’s administrative determinations sec_6330 122_tc_287 where as here the validity of the underlying tax_liability is not at issue we review the determination for abuse_of_discretion 114_tc_604 114_tc_176 whether an abuse_of_discretion has occurred depends upon whether the exercise of discretion is without sound basis in fact or law see 125_tc_14 the commissioner’s refusal to consider collection alternatives is not an abuse_of_discretion where the taxpayer has failed to file all required tax returns or to provide complete financial information see roman v commissioner tcmemo_2004_20 rodriguez v commissioner tcmemo_2003_153 and cases cited therein petitioner contends she sent the requested information to respondent on date petitioner testified that she did not send the information by certified or registered mail however and therefore she does not have a receipt of mailing to corroborate her testimony respondent contends that petitioner has a history of failing to file tax returns or provide financial information and therefore petitioner’s testimony is not credible respondent’s settlement officer testified that petitioner had tax_liabilities for previous years that respondent had attempted to collect respondent’s records indicate that although petitioner proposed collection alternatives for those years respondent rejected the proposals due to petitioner’s failure_to_file tax returns or provide financial information petitioner did not dispute the settlement officer’s testimony regarding the prior years’ tax_liabilities in addition petitioner acknowledged that she filed her tax_return late on the basis of the record we agree with respondent that petitioner has demonstrated a pattern of missing deadlines with respect to filing her tax returns and providing respondent with requested information in the absence of corroborating evidence we are not required to accept and do not accept petitioner’s self-serving testimony that she mailed the tax_return and form 433-f to respondent on date see 87_tc_74 madden v commissioner tcmemo_2006_4 we note that even if petitioner did mail the form 433-f on that date the settlement officer requested a form 433-a as described above the form 433-a requires the taxpayer to provide substantially more financial information such as pay stubs and bank records than does the form 433-f petitioner does not contend that she mailed these documents to the settlement officer thus petitioner did not provide complete financial information see roman v commissioner supra moreover the form 433-f that petitioner provided appears incomplete in several respects for example petitioner lists monthly income of dollar_figure and monthly expenses of dollar_figure the form 433-f gives no indication how petitioner covered the shortfall between the reported income and expenses petitioner listed no assets other than dollar_figure in a checking account the only debt listed is dollar_figure of credit card debt petitioner also failed to indicate she was a physician or include a business address as requested on the form 433-f on the basis of our review of the record we conclude that respondent satisfied the requirements of sec_6330 and did not abuse his discretion in refusing to consider collection alternatives and sustaining the proposed levy against petitioner respondent’s determination therefore is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an appropriate order and decision will be entered
